State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518602
________________________________

In the Matter of TORRANCE
   DICKERSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.

                             __________


     Torrance Dickerson, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      After an investigation revealed that petitioner solicited
an acquaintance to bring drugs into the correctional facility,
petitioner was charged in a misbehavior report with smuggling,
possession of contraband, possession of drugs and failing to
comply with facility visitation procedures. Although petitioner
was initially found guilty of the infractions following a tier
III disciplinary hearing, this Court annulled that determination
and remitted the matter for a rehearing (see Matter of Dickerson
v Fischer, 105 AD3d 1232, 1232 [2013]). Following the rehearing,
                              -2-                  518602

petitioner was again found guilty as charged and the
determination was affirmed upon administrative review, with a
modified penalty. This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, the hearing testimony,
the transcript of the telephone conversation between petitioner
and the acquaintance and the positive drug test results provide
substantial evidence supporting the determination of guilt (see
Matter of Staine v Fischer, 111 AD3d 999, 999 [2013]; Matter of
Rodriguez v Fischer, 111 AD3d 998, 998 [2013]). Further,
inasmuch as the rehearing was commenced within the time period
prescribed in the Department of Corrections and Community
Supervision's reversal memorandum and proper extensions were
obtained, the rehearing was commenced and completed in a timely
manner (see Matter of Spaulding v Goord, 15 AD3d 768, 768-769
[2005]). We also conclude that the Hearing Officer did not err
in taking the testimony of an inmate witness outside of
petitioner's presence, as petitioner was given an opportunity to
provide questions for the Hearing Officer to ask the witness and
was permitted to listen to the tape recording of the testimony
(see 7 NYCRR 254.5 [b]; Matter of Parkinson v Selsky, 49 AD3d
985, 986 [2008]). Finally, the record establishes that an
unbroken chain of custody of the contraband was maintained (see
Matter of Fero v Prack, 108 AD3d 1004, 1005 [2013]; Matter of
Quinones v Fischer, 67 AD3d 1285, 1286 [2009]). Petitioner's
remaining claims have been considered and found to be without
merit.

      Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.,
concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court